department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun j uniform issue list legend taxpayer a irab financial_institution c financial_institution d financial_institution e financial_institution f financial_institution g financial_institution h account i financial_institution j account k amount amount page2 dear this is in response to your request for a private_letter_ruling dated date as supplemented by correspondence dated april15 from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution of amount from ira b taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a miscommunication with a representative of financial_institution g which eventually led to amount being placed in a non-ira account taxpayer a further represents that amount has not been used for any other purpose taxpayer a maintained ira with financial_institution c on date taxpayer a decided to invest amount from ira bin annuity_contracts with financial_institution d a member of the financial_institution e family of companies the transaction was handled by a broker who worked for financial_institution c in july of this individual moved from financial_institution c to financial_institution f related to his broker changing jobs taxpayer a signed a series of forms with financial_institution f resulting in the transfer of his annuity_contracts to financial_institution f while still remaining in the ira this transfer caused the name of the annuity_contracts to change by removing financial_institution c ira custodian for taxpayer a as owner and substituting merely taxpayer a later in financial_institution g acquired financial_institution f financial_institution g stopped sending taxpayer a monthly statements from financial_institution d taxpayer a represents he had no way of knowing there had been a change in the name of his ira annuity_contracts as financial_institution g failed to inform him they were still ira_annuities taxpayer a asserts that he intended for the investment in the annuity_contracts to continue to held by an ira in taxpayer a hired a new broker with financial_institution h in order to obtain a better rate of return on these funds taxpayer a cashed in the annuity_contracts on date since the name of the annuity_contracts was listed as taxpayer a and not designated as an ira the funds were deposited into a non-ira checking account with financial_institution j on date taxpayer a transferred amount in account i to account k a non-ira account with financial_institution h the mistake was discovered when taxpayer page 2'111532041 a received a in which showed the distribution of amount was from an ira based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60t11 day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 page4 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with his assertion that his failure to accomplish a timely rollover of amount was caused by mergers acquisitions of the financial institutions holding his assets and a miscommunication with a representative of financial_institution g which led to amount being deposited into a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to transfer an amount not to exceed amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pages a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at i d sincerely yours manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
